             Case 2:20-cv-01878-BJR Document 45 Filed 01/13/21 Page 1 of 4




 1                                                       HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     WSOU INVESTMENTS, LLC d/b/a BRAZOS
 9   LICENSING AND DEVELOPMENT,                        No. 2:20-cv-01878-BJR

10                                Plaintiff,          STIPULATION TO EXTEND THE TIME
                                                      FOR DEFENDANT TO ANSWER
11         v.                                         PLAINTIFF’S COMPLAINT
12   F5 NETWORKS, INC.,

13                                Defendant.

14          Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)
15   and Defendant F5 Networks, Inc. (“F5 Networks”) (collectively, “Parties”) by and through their
16
     respective counsel of record, respectfully submit this Stipulation to extend the time for F5
17
     Networks to answer WSOU’s Complaint for Patent Infringement.
18
            The Parties hereby stipulate through their respective counsel as follows:
19

20          WHEREAS, on November 6, 2020, WSOU filed a Complaint for Patent Infringement

21   against F5 Networks in the above-captioned action (Dkt. 1) (“Action”);

22          WHEREAS, on November 6, 2020, F5 Networks waived the service of summons (Dkt.
23
     6);
24
25


      STIPULATION TO EXTEND THE TIME FOR DEFENDANT                              CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
      TO ANSWER PLAINTIFF’S COMPLAINT – 1                                  Seattle, Washington 98154-1051
      (CASE NO. 2:20-cv-01878-BJR)                                                Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
             Case 2:20-cv-01878-BJR Document 45 Filed 01/13/21 Page 2 of 4




 1          WHEREAS, on December 30, 2020 the Parties filed a Stipulated Motion to Transfer the
 2   Action to the United States District Court for the Western District of Washington (Dkt. 15);
 3
            WHEREAS, on December 30, 2020, United States District Judge Leonie Brinkema
 4
     ordered the Action to be transferred to the United States District Court for the Western District
 5
     of Washington (Dkt. 24);
 6

 7          WHEREAS, on December 30, 2020, the Action was transferred to the United States

 8   District Court for the Western District of Washington (Dkt. 25);

 9          WHEREAS, on January 6, 2021, the Clerk of the United States District Court for the
10
     Western District of Washington issued a letter acknowledging receipt of this Action from the
11
     United States District Court for the Eastern District of Virginia, and advising of the Action’s
12
     assignment to United States District Judge Barbara Rothstein;
13
            WHEREAS, F5 Networks’s answer to WSOU’s Complaint was due January 5, 2021; and
14

15          WHEREAS, in light of the recent transfer of the Action to the United States District

16   Court for the Western District of Washington, the Parties agreed to extend the time for F5

17   Networks’s answer to WSOU’s Complaint to January 28, 2021.
18
            IT IS HEREBY STIPULATED AND AGREED, by among the Parties and their
19
     respective counsel of record, with the permission of the Court, that F5 Networks’s deadline to
20
     answer WSOU’s Complaint is January 28, 2021.
21

22          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23
            DATED this 12th day of January, 2021.
24
25


      STIPULATION TO EXTEND THE TIME FOR DEFENDANT                               CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
      TO ANSWER PLAINTIFF’S COMPLAINT – 2                                   Seattle, Washington 98154-1051
      (CASE NO. 2:20-cv-01878-BJR)                                                 Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
            Case 2:20-cv-01878-BJR Document 45 Filed 01/13/21 Page 3 of 4




 1
     By: s/ Stephen E. Baskin                   By: s/ Blake Marks-Dias
 2       Stephen E. Baskin (VA Bar No. 47567)   Blake Marks-Dias, WSBA No. 28169
         sbaskin@kslaw.com                      bmarks-dias@corrcronin.com
 3       KING & SPALDING LLP                    Eric A. Lindberg, WSBA No. 43596
         1700 Pennsylvania Avenue, NW           elindberg@corrcronin.com
 4                                              CORR CRONIN LLP
         2nd Floor                              1001 Fourth Avenue, Suite 3900
 5       Washington, DC 20006-4707              Seattle, WA 98154
         Telephone: (202) 626-2938              Telephone: (206) 625-8600
 6
                                                Jonathan K. Waldrop (CA Bar No. 297903)
 7       D. Shane Brun (CA Bar No. 179079)      (Admitted pro hac vice)
         sbrun@kslaw.com                        jwaldrop@kasowitz.com
 8       (Pro hac vice forthcoming)             Darcy L. Jones (CA Bar No. 309474)
         King & Spalding LLP                    (Admitted pro hac vice)
 9       601 California Avenue, Suite 100       djones@kasowitz.com
         Palo Alto, CA 94304                    Marcus A. Barber (CA Bar No. 307361)
10       Telephone: (415) 318-1245              (Admitted pro hac vice)
                                                mbarber@kasowitz.com
11                                              John W. Downing (CA Bar No. 252850)
         Angela Tarasi (CO Bar No. 45250)       (Admitted pro hac vice)
12       atarasi@kslaw.com                      jdowning@kasowitz.com
         King & Spalding LLP                    Heather S. Kim (CA Bar No. 277686)
13       1400 16th Street                       (Admitted pro hac vice)
         16 Market Square                       hkim@kasowitz.com
14       Suite 400                              Jack Shaw (CA Bar No. 309382)
         Denver, CO 80202                       (Admitted pro hac vice)
15       Telephone: (720) 535-2319              jshaw@kasowitz.com
                                                ThucMinh Nguyen (CA Bar No. 304382)
16       Attorneys for Defendant                (Admitted pro hac vice)
         F5 NETWORKS, INC.                      tnguyen@kasowitz.com
17                                              KASOWITZ BENSON TORRES LLP
                                                333 Twin Dolphin Drive, Suite 200
18                                              Redwood Shores, California 94065
                                                Telephone: (650) 453-5170
19
                                                Paul G. Williams (GA Bar No. 764925)
20                                              (Admitted pro hac vice)
                                                pwilliams@kasowitz.com
21                                              KASOWITZ BENSON TORRES LLP
                                                1230 Peachtree Street N.E., Suite 2445
22                                              Atlanta, Georgia 30309
23                                              Telephone: (404) 260-6080
                                                Attorneys for Plaintiff
24                                              WSOU INVESTMENTS, LLC d/b/a
                                                BRAZOS LICENSING AND
25                                              DEVELOPMENT


     STIPULATION TO EXTEND THE TIME FOR DEFENDANT                      CORR CRONIN LLP
                                                                  1001 Fourth Avenue, Suite 3900
     TO ANSWER PLAINTIFF’S COMPLAINT – 3                          Seattle, Washington 98154-1051
     (CASE NO. 2:20-cv-01878-BJR)                                        Tel (206) 625-8600
                                                                         Fax (206) 625-0900
            Case 2:20-cv-01878-BJR Document 45 Filed 01/13/21 Page 4 of 4




 1                                             ORDER
 2         Based on the foregoing, IT IS SO ORDERED that Defendant F5 Networks, Inc.’s time to
 3
        answer, move, or otherwise respond to Plaintiff’s Complaint is extended to January 28, 2021.
 4

 5
     DATED: January 13, 2021
 6

 7

 8                                              ________________________________________
                                                HON. BARBARA J. ROTHSTEIN
 9                                              UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25


     STIPULATION TO EXTEND THE TIME FOR DEFENDANT                             CORR CRONIN LLP
                                                                         1001 Fourth Avenue, Suite 3900
     TO ANSWER PLAINTIFF’S COMPLAINT – 4                                 Seattle, Washington 98154-1051
     (CASE NO. 2:20-cv-01878-BJR)                                               Tel (206) 625-8600
                                                                                Fax (206) 625-0900
